Title: To George Washington from Major General Philip Schuyler, 22 November 1775
From: Schuyler, Philip
To: Washington, George



Tyonderoga [N.Y.] Nov: 22d 1775.

I have the Happiness My Dear General to inclose You a Letter from Colo: Arnold, & a Copy of one of his to General Montgomery, with Copy of that Gentleman’s to me; Whatever may be Colonel Arnold’s Fate at Quebec, his Merit is very great, in marching such a Body of Troops, thro’ a Country scarcely trodden by Human Foot. May Heaven still continue to smile on our Arms, until We have obtained that Justice, which is so justly our due.
I momently expect a Committee of Congress, the Gentlemen left Philadelphia on the 11st inst.
I lament that I cannot return any Boats to St Johns, as I am

left almost alone here, Nothing can surpass the Impatience of the Troops from the New England Colonies, to get to their Fire Sides—Near three hundred of them arrived a few Days ago, unable to do any Duty, But as soon as I administred that Grand Specific, a Discharge, they instantly acquired Health & rather than be detained a few Days to cross Lake George, they undertook a March from here of two hundred Miles with the greatest Alacrity.
Our Army requires to be put on quite a different Footing. Gentlemen in Command, find It very disagreeable to Coax, wheedle and even to Lye, to carry on the Service. Habituated to Order, I cannot without the most extreme Pain, see that Disregard of Discipline, Confusion & Inattention which reigns so General in this Quarter, & am therefore determined to retire, of this Resolution I have advised Congress. I am Dr Sir with the most unfeigned Sentiments of Esteem & Respect Your Excellency’s most Obedt & Most Humble Servt

Ph: Schuyler

